ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/24/21 wherein claims 1-12, 15, and 28 were canceled and claims 13, 16, 18, 20, 21, 23, 25, 26, and 29 were amended.
	Note(s):  Claims 13, 14, 16-27, and 29 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/24/21 to the rejection of claims 13, 14, 16-19, and 26-29 made by the Examiner under 35 USC 103, 112, improper Markush, and/or double patenting have been fully considered and deemed persuasive-in-part for reasons of record and those set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 16-19, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 10, 11, and 13 of U.S. Patent No. 9,791,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of detecting and/or quantifying expression of membrane receptors to glycoprotein RBD wherein the membrane receptor includes CAT1 (columns 77-79, claims 1, 2, 8, 11, and 13).  Patented claim 13 is specifically directed to a process of identification and quantification of expression of membrane receptors RBD.  Claim 13 is not limited to any particular expression of a membrane receptor. Patented claim 2 which depends from independent claim 1 which determines a physiological state of target cells based on glycoproteins including BLV and a membrane receptor that may be CAT1.  Thus, the skilled artisan would recognize that the conjugate may be RBG-BLV and because it is capable of binding CAT1, the CAT1 expression may be quantified using the process of patented claim 13.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTION
	In summary, it is asserted that the amendment of the claim to membrane receptors to glycoprotein RBD wherein the membrane receptor includes CAT1 and wherein the glycoprotein includes BLV is sufficient to overcome the double patenting rejection.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record.  In particular, the patented invention discloses that one may have a RBD-BLV substance that interacts with CAT1.  The instant invention also discloses that one may have a substance, BLV-RBD that interacts with CAT1.  The double patent rejection is still deemed proper and is MAINTAINED.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN for reasons of record in Applicant’s response.

112 Fourth Paragraph Rejections
	All outstanding 112 fourth paragraph rejections are WITHDRAWN for reasons of record in Applicant’s response.

Improper Markush Rejection
	The improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

103 Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16-19, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sitbon et al (US 2013/0203080) in view of Lavanya et al (The Journal of Immunology, 2008, Vol. 181, pages 891-898) and Murphy et al (Journal of Virology, 2006, pages 4601-4609).
	Sitbon et al disclose reception binding ligands that are used in a method of identification and quantification of the expression of membrane receptors.  The receptor binding ligand contains a part or a totality of one or more of a receptor binding domain (RBD) of the glycoprotein.  The receptor binding ligand interacts with at least one membrane receptor of a target cells for the identification and quantification of the expression of membrane receptor(s) present on the surface of target cells.  The target cell may be a cancer cell (see entire document, especially, abstract; page 1, paragraph [0023]).  Sitbon et al disclose that RBD of the glycoprotein is able to bind to one or more membrane receptors of a target cell (page 1, paragraph [0026], excerpt below).  The membrane receptor allows the membrane receptor to interact with the glycoprotein.  One of the preferred activities of the membrane receptors is that its members are multi-membrane spanning proteins that function to transport items such as nutriment and metabolite to the designated target (page 1, paragraphs [0027] and [0028], excerpts below).  The RBD containing substance may be formed ex vivo as well as in vivo (page 1, paragraphs [0035] and [0036]).  
Sitbon et al, page 1, paragraphs [0026] – [0028]

    PNG
    media_image1.png
    390
    609
    media_image1.png
    Greyscale

	One advantage of the instant invention is that it not only provides a marker of the physiological state of the cell, but that it also is a means of identifying, sorting out, and studying cell populations or cell subpopulations of interest.  Bovine leukemia virus (BLV) is one substance that is preferably anchored to the glycoprotein (page 2, paragraphs [0047] and [0058], excerpt below).  In other embodiments of the instant invention, the receptor binding ligand or marker enables one to detect a physiopathologic state of a target cell and to determine the representative state of the membrane receptors.  
Sitbon et al, page 2, paragraph [0058]

    PNG
    media_image2.png
    326
    615
    media_image2.png
    Greyscale

	On page 3, paragraph [0068] (excerpt below), it is disclosed that in a preferred embodiment, the receptor binding ligand contain SEQ ID No. 30, BLV (see also, page 4, paragraph [0090]).  (Note(s):  it should be noted that SEQ ID No. 30, reads on Applicant’s SEQ ID No. 21).
Sitbon et al, page 3, paragraph [0068]

    PNG
    media_image3.png
    414
    602
    media_image3.png
    Greyscale

	On page 3, paragraph [0069] (except below), it is set forth that the membrane receptor preferably includes CAT1.  As previously stated on page 1, paragraph [0026], the RBD of the glycoprotein of Sitbon et al binds to one or more membrane receptors of a target cell.  Thus, rendering obvious that RBD binds to CAT1.

Sitbon et al, page 3, paragraph [0069]

    PNG
    media_image4.png
    132
    600
    media_image4.png
    Greyscale

	In a preferred embodiment, on page 4, paragraph [0088] (excerpt below), it is disclosed that one preferred embodiment of Sitbon et al is one in which the receptor binding ligand is a set of two reception bind ligands wherein the RBD of glycoprotein includes substances such as BLV.
Sitbon et al, page 4, paragraph [0088]

    PNG
    media_image5.png
    168
    600
    media_image5.png
    Greyscale

	On page 11, in Example 6 (excerpt below), receptors for BLV and RBD are disclosed.  Furthermore, on pages 41-42, claims 25-28, 32-36, 38, 39, 41, and 45 disclose that it is known in the art to utilize a RBD-BLV ligand that binds CAT1in a method of identifying and quantification expression of membrane receptor (CAT1).
Sitbon et al, page 11, Example 6

    PNG
    media_image6.png
    492
    601
    media_image6.png
    Greyscale

	Thus, both Applicant and Sitbon et al disclose method of detecting and/or quantifying CAT1 as set forth in independent claim 13.  In addition, the document encompasses a RBD-BLV ligand of SEQ ID No. 21.
Lavanya et al is made of record because it disclose that BLV is one of the most common infection virus (see entire document, especially, abstract).  Also, Lavanya et al disclose that BLV-binding receptor is present on different species.  Binding was detected on cells of humans, simian, porcine, dog, hamster minks and mouse (murine) cells (page 894, left and right column, bridging paragraph; page 894, Figure 3A).  
In addition, Lavanya et al disclose that RBD-BLV was successfully able to bind target cells of various mammalian species which is consistent with previous report that BLV may be transmitted to a multitude of species including rabbits, rats, pigs, goats, and sheep as well as various cell lines in vitro (page 896, left and right columns, bridging paragraph).  Thus rendering obvious to a skilled artisan a relationship between BLV and other leukemia viruses.
Murphy et al is made of record to illustrate that it is recognized in the art that RBD-MLV (RBD-murine leukemia virus) has an affinity for mCAT-1 (see entire document, especially, page 4603, left and right column, bridging paragraph).  Thus, the skilled artisan would recognize that if the art (Lavanya et al) set forth that BLV binds murine cell and Murphy et al discloses that murine leukemia virus (MLV) has an affinity for mCAT-1, then BLV would also have affinity for mCAT-1.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the ‘BLV-RBD ligand’ of the instant invention is a fragment of a viral glycoprotein of the bovine leukemia virus (BLV), not a conjugate or a complex comprising two peptides or two parts.  In addition, it is asserted that the different RBDs disclosed in paragraph [0068] of Sitbon et al do not bind to all cell receptors listed in paragraph [0069] of Sitbon et al.  Also, it is disclosed that Sitbon et al do not specifically disclose the cell receptors to which the RBD listed in paragraph [0068] bind and that paragraph [0068] discloses a long list of RBD amount which BLV-RBD is disclosed.  In addition, it is disclosed that paragraph [0069] discloses CAT1 in a long list of membrane receptors.  Still it is disclosed that there are only two mentions of CAT1 in Sitbon et al and no disclosure that BLV-RBD ligand binds to CAT1.
EXAMINER’S RESPONSE
	All of Applicant’s were considered and deemed non-persuasive for reasons of record and those set forth below.  First, the instant invention uses the terminology ‘comprises’ and as a result allows for unnamed ingredients to be present in the claims.  
	Second, both Applicant and Sitbon et al disclose Applicant’s SEQ ID No. 21 (Sitbon et al’s SEQ ID No. 30 is equivalent to Applicant’s SEQ ID No. 21).  If the two structures are equivalent, then even though Applicant may call them different things, according to MPEP 2112.01, if a composition/compound is physically the same, it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  Thus, whatever characteristics that are associated with Applicant’s SEQ ID No. 21 are also present in the structure of Sitbon et al.  As a result, both invention would have CAT1 binding capabilities.  Hence, even though CAT1 is listed with other substances, it would be inherent that if Applicant’s substance binds CAT1, so would that of Sitbon et al.
In response to Applicant’s assertion that paragraph [0068] discloses a long list of RBD amount which BLV-RBD is disclosed, the following response it given.  Paragraph [0068] (see excerpt below) discloses 12 total species.  A list consisting of 12 species is generally not classified as a long list.  Nevertheless, the issue is whether or not the cited prior art renders obvious the species of the instant invention.  SEQ ID No. 30 that is disclosed in paragraph [0068] of Sitbon et al is the same species that is claimed by Applicant’s SEQ ID No. 21.
Sitbon et al, page 3, paragraph [0068]

    PNG
    media_image7.png
    340
    503
    media_image7.png
    Greyscale

In response to Applicant’s assertion that the different RBDs disclosed in paragraph [0068] of Sitbon et al do not bind to all cell receptors listed in paragraph [0069] of Sitbon et al, the following response is given.  Both Applicant and the cited prior art disclose overlapping species.  Applicant’s SEQ ID No. 21 is equivalent to SEQ ID No. 30 of Sitbon et al disclosed in paragraph [00687]. Once again, Sitbon et al disclose Applicant’s SEQ ID No. 21 (Sitbon et al’s SEQ ID No. 30 is equivalent to Applicant’s SEQ ID No. 21).  According to MPEP 2112.01, if a composition/compound is physically the same, it must have the same properties.  Thus, Applicant’s SEQ ID No. 21 and Sitbon et al’s SEQ ID No. 30 have overlapping properties.  Thus, whatever characteristics that are associated with Applicant’s SEQ ID No. 21 are also present in the structure of Sitbon et al.  As a result, since Applicant’s RBD-BLV binds CAT1, then so would the structure disclosed in Sitbon et al. 
	Also, in regards to Applicant’s assertion that paragraph [0069] discloses CAT1 in a long list of membrane receptors and that Sitbon et al do not specifically disclose the cell receptors to which the RBD binds in paragraph [0068], the following response is given.  On page 3, paragraph [0069], Sitbon et al (see excerpt below) disclose CAT1 as a possible membrane receptor.  The list of contains 10 species.  A listing of 10 species is not generally viewed as a long list.  CAT1 is the first species listed as a membrane receptor.  Thus, a skilled artisan could readily envision selected CAT1 as the membrane receptor.  Furthermore, coupled with the fact that both Applicant and Sitbon et al disclose overlapping sequences, the fact that a product and the properties it possesses are inseparable, and the fact that Applicant discloses that the sequence of the instant invention binds CAT1, it would have been obvious to a skill artisan that both Applicant’s compound/composition and that of Sitbon et al would bind CAT1 as well.

Sitbon et al, page 3, paragraph [0069]

    PNG
    media_image8.png
    112
    502
    media_image8.png
    Greyscale

In regards to the secondary references, Applicant’s response is noted.  However, the assertions do not overcome the fact that both Applicant and the cited prior art disclose overlapping substances that are used for detection and quantifying purposes.

WITHDRAWN CLAIMS
Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 8, 2021